EX-10.72.12 LOAN AGREEMENT THIS LOAN AGREEMENT (this “Agreement”) is made as of December 19, 2008, by and among EMERIVENT BRADENTON LLC, a Delaware limited liability company (“Emerivent Bradenton”),EMERIVENT BRIGHTON LLC, a Delaware limited liability company (“Emerivent Brighton”)(Emerivent Bradenton and Emerivent Brighton, together with their respective successors and assigns, the “Borrowers”, and individually, a “Borrower”), and CAPMARK BANK, a Utah industrial bank (together with its successors and assigns, the “Lender”). RECITALS A.Borrowers have requested that Lender make two (2) loans to Borrowers in the aggregate principal sum of $19,700,000. B.Lender has agreed to make such loans on the terms and conditions hereinafter set forth. AGREEMENT NOW, THEREFORE, it is hereby agreed as follows: ARTICLE
